 In the Matter of FORD MOTOR COMPANYandINTERNATIONAL UNION7UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. U-1917.-Decided July 15, 1941Jurisdiction:automobile manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Martin I. Rose, Mr. Alan Perl, Mr. Theodore W. Kheel,andMr. Will Maslow,for the Board.Messrs. Goodman & Werner,ofNew York City, andMr. I. A.Capiszzi,of Detroit, Mich., for the respondent.Mr. Samuel L. RothbardandMr. Leonard H. Goldsmith,-ofNew-ark, N. J., andMr. Maurice Sugar,of Detroit, Mich., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issuedits complaint dated March 26, 1941, against Ford Motor Company,Edgewater, New Jersey, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand notices of hearing were duly served upon the respondent andthe Union.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent, on or about January 1, 1937, andprior thereto, urged, persuaded, and warned its employees at its Edge-33 N. L.R. B., No. 81.442 FORD MOTIOR CO.443water plant to refrain from aiding, becoming, or remaining membersof the Union or any labor organization, or engaging in any activityfor the pui poses of collective bargaining or other mutual aid or pro -tection; threatened its employees with discharge or other reprisals ifthey aided the Union or engaged in any activity for the purposes ofcollective bargaining or other mutual aid or protection; kept undersurveillance the activities, meetings, and meeting places of the Unionand its members and of the employees and their activities; interro-gated its employees concerning their union membership and activites;and expressed to its employees its hostility to the Union; (2) that therespondent on various dates discharged 23 named persons and refusedto reinstate them because they joined or assisted the Union or engagedin other concerted activities for the purposes of collective bargainingor other'mutual aid or protection; and (3) that the respondent on orabout September 14, 1937, laid off and refused to reinstate three namedemployees because they joined or assisted the Union or engaged inother concerted activities for the purposes of collective bargaining orother mutual aid or protection.The respondent thereafter filed its answer dated April 5, 1941, deny-ing the Commission of the unfair labor practices alleged in the com-plaint.On April 24,1941, the respondent filed an amended answer inwhich it alleged affirmatively that the causes of action with respect tothe three persons alleged to have been discriminatorily laid off accruedmore than 3 years prior to the service of the complaint and that theBoard failed and neglected for an unreasonable length of time toprosecute said causes of action. It asked that the complaint bedismissed.The Board thereafter issued an Amendment to the Complaint,alleging that two named persons were discharged by the respondentabout August or September 1938 because the respondent suspected thatthey were aiding a labor organization and that the respondent dis-charged another employee because he declined to aid the respondent inits efforts to prevent organization of a union at its Edgewater plant.The respondent filed an Answer to Amendment to Complaint, datedMay 13, 1941, denying the allegations thereof and alleging affirmativelythat, as to two of the alleged claims or causes of action, the Board hadneglected for an unreasonable length of time to prosecute the claimsand that they are barred by reason of lathes.Pursuant to notice, a hearing was held from April 24, 1941, to June20,1941, at New York City, before William B. Barton, the Trial Exam-iner duly designated by the Chief Trial Examiner.The respondent,the Union, and the Board were represented by counsel and participatedin the hearing.During the course of the hearing the Board issued aSecond Amendment to Complaint adding two persons to the list ofthose alleged in the complaint to have been discriminatorily discharged. 444DECISIONS OF NATIONAL LABOR RELATIONS -BOARDThe respondent filed an Answer to Second Amendment to Complaint,dated June 4, 1941, denying the allegations thereof and alleging affirma-tively that the causes of action with respect to the two persons men-tioned thereinwerenot prosecuted with reasonable diligence and thatthey are barred by reason of lathes.On June 26, 1941, the respondent and counsel for the Board enteredinto a stipulation in settlement of the case.This stipulation providesas follows :WHEREAS, a hearing in the above-entitled matter has been inprogress since April 24, 1941 before the National LaborRelationsBoard by its duly designated Trial Examiner, in accordance withthe Rules and Regulations of the said Board;IT ISHEREBYSTIPULATED by and between Ford Motor Company,hereinafter referred to as Respondent, by Messrs. Goodman andWerner, its attorneys, and Martin I. Rose, attorney for the Na-tional Labor Relations Board :1. International Union, United Automobile Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, here-inafter referred to as the Union, is a labor organization within themeaning of Section 2, subsection (5), of the National Labor Rela-tions Act.II.Respondent concedes that it is engaged in interstate com-merce within the meaning of the National Labor Relations Actin the operation of its Edgewater, New Jersey, plant.III.Respondent waives its right to a further hearing in thismatter; waives its right to the making or entry by the NationalLabor Relations Board of findings of fact or conclusions of law,and stipulates and agrees that the National Labor RelationsBoard may, without other or further notice to the Respondent,forthwith make and enter its Order in the following terms :Respondent Ford Motor Company, its officers, agents, suc-cessors and assigns shall :(a)Offer to the persons named in the complaint' as amendedin this matter, more particularly those persons whose names areset forth in Schedule A annexed hereto and made a part hereof,immediate and full reinstatement at its Edgewater, New Jersey,plant to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges;(b)Notify the Regional Director of the Second Region oftheNational Labor Relations Board, in writing within twenty(20) days from the date of this Order of the steps Respondenthas taken to comply herewith.IV. Respondent further stipulatesand agreesto the entry byany appropriate United States Circuit Court of Appeals of a FORDMOTOR CO.445decree enforcing the Order of the National Labor RelationsBoard as above set forth, and waives its right to contest any ap-plication of the National Labor Relations Board for the entryof such a decree, and further waives any and all requirementsof notice of filing of such application by the National LaborRelations Board before any United States Circuit Court ofAppeals.V. This stipulation when approved shall be filed with theTrial Examiner in this proceeding and when so filed, togetherwith pleadings consisting of complaint, amendment to complaint,second amendment to complaint, answer, amended answer,answer to first amendment to complaint, answer to second amend-ment to complaint, fourth amended charge, fifth amended charge,and sixth amended charge, shall constitute the record in this case.VI. ITIS FURTHER STIPULATED AND AGREEDthat this stipula-contains the entire agreement between the parties to this stipula-tion concerning disposition of Case No. II-C-2826.VII. IT IS FURTHER STIPULATED AND AGREED that thisstipula-tion is subject to the approval of the National Labor RelationsBoard as to.form.On July 1, 1941, the Board issued its order approving the abovestipulation making it part of the record in the case and transferringthe proceeding to the Board for the purpose of entry ofa decisionand order by the Board pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT,Ford Motor Company, a corporation organized under and existingby virtue of the laws of the State.of Delaware, having itsmain officeat Dearborn, Michigan, is engaged at plants located in various Statesof the United States in the manufacture, assembly, sale, and distribu-tion of automobiles, automobile trucks, automobile tractors, auto-mobile parts and accessories and related products.We are here con-cerned only with its plant at Edgewater, New Jersey.A substantialamount of the materials and products used in the manufacture, as-sembly, sale, and distribution of its products are purchased, delivered,and transported from States other than the State of New Jersey andfrom foreign countries to its Edgewater plant.A substantial partof the products manufactured, assembled, sold, and distributed bythe respondent is delivered by it to States other than the State ofNew Jersey, and to foreign countries. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent admits that it is subject to the jurisdiction of theBoard.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Ford Motor Company, Edgewater, New Jersey,its officers, agents, successors, and assigns, shall :(a)Offer to the persons named in the complaint as amended inthismatter,more particularly those persons whose names are setforth in Schedule A annexed hereto and made a part hereof, immedi-ate and full reinstatement at its Edgewater, New Jersey, plant totheir former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges;(b)Notify the Regional Director of the Second Region of theNational Labor Relations Board, in writing within twenty (20) daysfrom the date of this Order what steps the respondent has taken tocomply herewith.SCHEDULE AJoseph B. PloenCharles CookFrank Gonzales ArosStephen Valrich, alsoAlexander FlynnBerla J. Mallesknown as StephenJames DonnellanAmadeo CostaVarich also knownJoseph TutelaPeter Tyborskias Stephen VarickCharles CoggioFrank Joseph Suca-Casmiro GarciaAlfred E. CorrellratoWalter HughesFrank CieslaJoseph Sucarato, Jr.,Charles JulianHerman BlancoalsoknownasThomas De FabrizioAlwyn RobertsonJosephEdwinJoseph ChabotJoseph L. Pereira alsoSucaratoWilliam McDermottknown as Jose Luiz'John JulianoLeonard L. ScottPereiraArmando"GasbarroJames McGuinessLouis V. AnastasiaLeo Angersoll